Citation Nr: 0623448	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
service connection for PTSD.    

The veteran indicated that he wanted a Travel Board hearing 
at a local VA office in June 2004.  In August 2004, the 
veteran waived his right to an in-person hearing and 
indicated he wanted a Video hearing at a local VA office.  
Subsequently, the veteran notified the Board in May 2005 that 
he was withdrawing his request for a personal hearing.  
Consequently, the request for a hearing is deemed withdrawn.  
38 C.F.R. § 20.702(d).  The Board may decide the case on the 
evidence of record.  Id.  

The Board notes that the veteran asserts in his original 
claim for benefits that VA has processed his claim under an 
incorrect social security number.  The Board refers this 
issue back to the RO for any action that it deems necessary.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  

Initially, the Board acknowledges that the veteran has been 
diagnosed with PTSD, attributed to his account of his 
military service.  Nevertheless, the Board is unable to 
accept the diagnosis as based upon confirmed stressors 
because the record does not contain independent evidence 
which confirms his account of in-service stressors. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v.  
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v.  
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).



A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the veteran served in a 
"combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  The veteran's Department of Defense Form 214 
indicates that he had received the National Defense Service 
Medal, the Armed Forces Expeditionary Medal, and the 
Sharpshooter Badge during service.  None of the veteran's 
awarded medals or decorations show combat service.  While the 
veteran's military occupational specialty was light weapons 
infantry, an occupational specialty associated with combat 
related duties, the veteran's occupational specialty does not 
conclusively prove that the veteran engaged in combat 
activities.  

The veteran's personnel records indicate that he served in 
Korea from February 1970 to November 1970 in the United 
States Army.  These records also indicate that while he was 
in Korea he was assigned to the 3rd Battalion, 23rd Infantry 
of the 2nd Infantry Division from February 1970 to October 
1970 and assigned to the 2nd Battalion, 23rd Infantry of the 
2nd Infantry Division from October 1970 to November 1970.  
However, there is no indication from these records that he 
participated in combat duties. 

The Board cannot find combat experience; therefore, the Board 
cannot treat the veteran's statements alone as conclusive 
evidence that the stressors actually occurred.  Although the 
evidence shows that he served overseas, the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  There must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  See Cohen v. Brown, 10 Vet. 
App 128, 147 (1997). 

The veteran asserts that he has PTSD as a result of his 
traumatic experiences in Korea.  These experiences reportedly 
included: (1) experiencing stressful and frightening moments 
while serving as a guard in the middle of the Demilitarized 
Zone including taking mortar and gun fire; (2) experiencing 
emotional distress when finding out that his best friend, PFC 
H.E., was killed in action; (3) experiencing fear while 
guarding the perimeter after the capture of the USS Pueblo 
and while maintaining safe passage once the crew was 
released; (4) witnessing a soldier bleed to death after 
coming to his aid and then seeing three other soldiers that 
had been killed by sniper fire; (5) witnessing a soldier stab 
another soldier; (6) and experiencing stress and constant 
fear while guarding buses which took people into the so 
called "buffer zone."  The veteran reported that these 
incidents had occurred while serving at the Demilitarized 
Zone on the border of North and South Korea.  None of these 
incidents have been corroborated with independent evidence.  

The unit records acquired from the U.S. Armed Services Center 
for Unit Records Research pertaining to the 3rd Battalion 
(23rd Infantry) and the 2nd Battalion (23rd Infantry) failed to 
indicate that the veteran was involved in combat.  The unit 
records from the 2nd Battalion report that the 3rd Battalion 
was relieved by the 2nd Battalion when it moved into the 
hostile fire zone north of the Imjin-Gang River on February 
7, 1970.  The veteran's personnel records indicate that the 
veteran reported to the 3rd Battalion on February 11, 1970, 
several days after the 3rd Battalion had moved out of the 
hostile fire zone.  After being relieved, the 3rd Battalion 
records indicated that the Battalion moved south to begin an 
intensive training program.  After moving south to begin 
training, there is no indication from unit records that the 
3rd Battalion participated in combat activities.  The 3rd 
Battalion was dismantled in October 1970 and the veteran was 
subsequently assigned to the 2nd Battalion.  

The veteran's personnel records verify that he served in 2nd 
Battalion for a little over a month, (October 15, 1970, to 
November 18, 1970), until he returned to the United States.  
While 2nd Battalion records indicate that in October and 
November 1970 the 2nd Battalion manned guard posts and took 
charge of barriers, there is no indication in the unit's 
records that the 2nd Battalion was involved in combat 
activities during October and November 1970. 

The veteran has asserted that he assisted in the operation to 
secure safe passage for the crew of the USS Pueblo after 
their release.  Military records indicate that the crew 
members of the USS Pueblo were taken hostage by North Korea 
on January 23, 1968, and released on December 23, 1968.  The 
veteran's service personnel records indicate that the veteran 
served in the Korea from February 1970 to November 1970.  
Consequently, the veteran's account of this event is not 
credible.  While a subsequent statement by the veteran 
reported that he had guarded buses which took people into the 
so called "buffer zone" and that he had called this duty 
"Pueblo Detail," there is no evidence on the record to 
verify that he took part in such duty or that such duty 
involved hostile encounters with the enemy.

The veteran's accredited representative contends that the 
veteran's unit: "[m]ade contact with a North Korean patrol 
at 0930 hours at co-ordinates BS 982-919 near Guard Post 
Jane.  The 10 man patrol observed 3 North Korean Soldiers on 
this side of the Military Demarcation Line and fired upon 
them and fire was returned."  This statement was taken from 
the June 1970 portion of the Annual Supplement To Unit 
History of the 2nd Battalion of the 23rd Infantry.  In light 
of the fact that the veteran's service personnel records 
indicate that the veteran did not serve in the 2nd Battalion 
until October 1970, this argument lacks merit.  

Because the veteran's purported stressor events could not be 
verified with credible supporting evidence, the veteran's 
claim for service connection for PTSD must fail.  

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated February 27, 2004, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional statement 
of the case (SOC) was provided to the veteran in April 2004.  
The RO's 2004 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The February 2004 letter informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, the February 2004 
letter advised the veteran that he must give VA enough 
information about his records so that the information can be 
acquired from the person or agency that has them.  The 
February 2004 letter also told the veteran that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Moreover, there is no allegation from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of the claim.  As 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot and no further notice is needed.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records, VA medical treatment 
records, and identified private medical treatment records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran has been diagnosed with 
PTSD, the Board finds that an examination or additional 
medical opinion is unnecessary to support the veteran's 
claim.  The veteran's claim is denied because of the absence 
of confirmed stressors not because of the absence of a 
medical diagnosis.  Thus, no further notice or assistance to 
the veteran is required.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Service connection for PTSD is denied.
	


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


